Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of Altair Nanotechnologies Inc. of our reports dated March 12, 2010, relating to our audits of the consolidated financial statements and internal control over financial reporting, which appear in the Annual Report on Form 10-K of Altair Nanotechnologies Inc. for the year ended December31, 2009.We also consent to the reference to our firm under the caption "Experts" in the Prospectus, which is part of this Registration Statement. /s/ Perry-Smith LLP Sacramento, California July 16, 2010
